Exhibit 99.1 MESOBLAST PRESENTS CORPORATE UPDATES AT GLOBAL HEALTHCARE CONFERENCES New York, USA; and Melbourne, Australia; September 25, 2017: Mesoblast Limited (ASX:MSB; Nasdaq: MESO) today announced that the company will this week present corporate updates at the annual Cantor Fitzgerald Global Healthcare Conference and the Ladenburg Thalmann Healthcare Conference, both being held in New York City, New York. The Company presentations will focus on the Phase 3 clinical trials of its lead product candidates in acute graft versus host disease (aGVHD), chronic low back pain due to disc degeneration (CLBP), and chronic heart failure (CHF), and on potential regulatory strategies to achieve accelerated approval pathways for these product candidates based on the serious and life-threatening nature of the diseases and the cumulative clinical results obtained to date using the Company’s proprietary mesenchymal lineage cell technology platforms. The Company has significant upcoming milestones in regard to these Phase 3 assets, has strengthened its financial position post the recently completed institutional and retail entitlement offers, and continues to be in active discussions with several potential strategic partners, including Mallinckrodt Pharmaceuticals plc. Mesoblast’s lead product candidate for treatment of steroid-refractory acute aGVHD is MSC-100-IV, and this product candidate has been granted a Fast Track designation by the United States Food and Drug Administration (FDA). MSC-100-IV has been used extensively under an Expanded Access Program with very encouraging results on both overall response and survival. The open-label Phase 3 trial in up to 60 children successfully met a pre-specified interim futility analysis of the primary endpoint in November 2016, and the trial is expected to have top-line data readout in 2H CY17. Mesoblast’s lead product candidate for treatment of chronic low back pain due to disc degeneration is MPC-06-ID.The 360-patient Phase 3 trial is aiming to confirm the durable reduction in pain and improvement in function seen in the prior 100-patient Phase 2 trial, and is comparing a single intra-disc injection of MPC-06-ID or placebo (2:1 randomization). Additional objectives of the trial are to evaluate the potential of an intra-disc injection of MPC-06-ID to prevent or reduce the use of opioids in these patients, a major focus of the 21st Century Cures Act given the opioid epidemic. The Phase 3 trial is expected to complete enrollment in Q4 CY17. Mesoblast’s lead product candidate for chronic heart failure is MPC-150-IM, currently being evaluated in two complementary Phase 2b/3 trials for the treatment of patients with either end-stage or advanced heart failure.In these trials, the same product dose and formulation is delivered by either direct epicardial injection surgically or by catheter-based endomyocardial injection. In patients with end-stage heart failure, 1-year mortality approaches 50% on maximal medical therapy alone. In the 159-patient Phase 2b trial, MPC-150-IM or placebo (2:1 randomized) is injected directly into the epicardium of damaged heart muscle, with a primary objective to strengthen the heart muscle sufficiently that it can temporarily support the circulation without assistance from a left ventricular assist device (LVAD).The primary end-point will be measured at 6 months, with top-line results expected in Q1 CY2018. In the Phase 3 trial of up to 600 patients with moderate to severe heart failure, MPC-150-IM or placebo (1:1 randomized) is injected by catheter into the endomyocardium.In April 2017, the pre-specified interim futility analysis of the trial’s efficacy endpoint of reducing recurrent hospitalizations was successful in the first 270 patients, and over 400 patients have been randomized to date. Enrollment is expected to complete in 2H CY18 and the results from this Phase 3 trial in advanced heart failure will be used to complement the results from the Phase 2b trial in end-stage heart failure. Mesoblast LimitedABN 68 www.mesoblast.com Corporate Headquarters
